Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 10-14 are pending in this application. Claims 1, 10 and 14 were previously presented. Claims 2-7 and 11-13 are currently amended. Claims 8, 9 and 15 are cancelled.

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
On page 6 and 7 of remarks (filed 02/04/2022), applicant argues “The impedance of a winding (i.e., an inductor) is not the same thing as the resistance of a conductor, even though both are made of a length of conductive wire. Accordingly, Bereskin, disclosing a device that detects a voltage resulting from the impedance of a winding, cannot be relied upon to show a shunt amplifier that amplifies a voltage resulting from the resistance of the neutral wire.” 
Examiner disagrees that the rejection relies only on “a device that detects a voltage resulting from the impedance of a winding”. Quoting column 2 lines 4-12 of prior art Bereskin (US4159499A)
Should a neutral fault exist, high frequency current from the oscillator is shunted by the neutral-to-ground fault path away from the neutral winding, causing a reduction in the high frequency voltage component across the neutral winding. When the reduction in voltage across the neutral winding decreases to a level corresponding to a neutral-to-ground resistance of less than 4 ohms, the voltage monitor causes the circuit breaker to interrupt the line conductor.
As seen from the above citation, the voltage across neutral winding is due to a neutral-to-ground resistance. This neutral-to-ground resistance is similar to applicant’s resistance of the neutral conductor P (as seen in applicant’s specification paragraph [0052]). Paragraph [0052] of applicant’s specification further discloses
Point P may be selected such that the voltage resulting from the flow of current through the neutral line results in a detectable output voltage from shunt amplifier 38.
This detectable voltage from shunt amplifier 38 is similar to the prior art’s “voltage component across the neutral winding 22W”(column 6 lines 53-56).
Since resistance of neutral to ground is relied upon to detect voltage component by voltage sensor 42 in the prior art fig.1, applicant’s argument is moot that impedance of winding is relied upon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US5682101), and further in view of Bereskin (US4159499).
Regarding claim 1, Brooks teaches an arc fault protective wiring device (refer to abstract, a system to detect arcing faults) disposed in an electrical distribution system (refer to abstract, in an electrical distribution system), the device comprising: a plurality of line terminals (e.g. line terminals out of 14) (fig.1) comprising a line-side phase terminal (e.g., output terminal of power transformer coupled to line conductors 16a, 16b … 16n) (see fig.1, implicit) and a line-side neutral terminal (e.g., output terminal of power transformer coupled to neutral conductors 18a, 18b … 18n) (see fig.1, implicit); a plurality of load terminals (e.g. terminals out of 20a, 20b… 20n) (fig.1) comprising a load-side phase terminal (e.g., terminal at input of loads 20a, 20b … 20n that are coupled to 16a, 16b … 16n respectively) (see fig.1, implicit) and a load-side neutral terminal (e.g., terminal at input of loads 20a, 20b … 20n that are coupled to 18a, 18b … 18n respectively) (see fig.1, implicit); a line conductor (i.e., conductors 16a, 16b … 16n) electrically coupling the line-side phase terminal to the load-side phase terminal (see fig.1); a neutral conductor (i.e., conductors 18a, 18b … 18n) (fig.1) electrically coupling the line-side neutral terminal to the load-side neutral terminal (see fig.1); a pulse frequency digitizer (i.e. integrator circuit 50) (fig.2), the pulse frequency digitizer being configured to receive a plurality of pulses (refer to column 6 lines 15-17, integrator circuit 50 that integrates the pulses produced by the circuit 40), each pulse (i.e. pulses) (fig.3f) being representative of an instance (refer to column 5 
Brooks does not teach a shunt amplifier having a first input terminal, the first input terminal being connected at a first point along the neutral conductor between the line-side neutral terminal and the load-side neutral terminal, the first point being positioned such that a detectable voltage, proportional to current flowing through the neutral conductor and as a result of a resistance of the neutral conductor, is present, wherein the shunt amplifier is 
Bereskin teaches in a similar field of endeavor of fault protection that it is conventional to have a wiring device (i.e. fault detection and protection circuit 18) (fig.1) further comprising a shunt amplifier (e.g. amplifier in the voltage sensor 42) (fig.1) having a first input terminal (e.g. input terminal to voltage sensor 42 closest to load 24) (fig.1), the first input terminal being connected at a first point (e.g. connection point of voltage sensor 42 on neutral conductor 22, closest to load 24) (fig.1) along the neutral conductor between the line-side neutral terminal and the load-side neutral terminal (implicit, as seen in fig.1), the first point being positioned such that a detectable voltage (column 6 lines 56-68, decrease is the 9 kHz voltage component across the neutral winding 22W is sensed by the voltage sensor 42), proportional to current flowing through the neutral conductor (column 6 line 53-56, reduction in 9 kHz current … causes the 9 kHz voltage component across the neutral winding 22W to decrease) and as a result of a resistance of the neutral conductor (i.e. R.sub.NG) (fig.1) (also refer to column 2 lines 19-20, A reduction in resistance of the neutral winding), is present (column 6 line 41, Should a neural-to-ground fault occur), wherein the shunt amplifier is configured to output a shunt signal (i.e. fault signal 42a) (fig.1) having a voltage value proportional to the detectable voltage (column 6 lines 59-64, fault signal on line 42a … when the resistance to ground from the neutral conductor represented by resistor R.sub.NG falls below 4 ohms).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiring device of Brooks and include a shunt 
Regarding claim 2, Brooks and Bereskin teach the arc fault protective wiring device of claim 1, further comprising a di/dt detector (Brooks, i.e. arc detector 10) (fig.1) configured to produce a di/dt signal (Brooks, refer to column 4 lines 40-43, sensor 21 produces the desired rate-of-change-of-current signal… di/dt signal) representative of the derivative of the current (Brooks, refer to column 4 lines 44-45, the rate-of-change signal originates in the sensor coil T1) through the conductor (Brooks, refer to column 4 lines 45-46, sensor coil T1 which is wound on a core surrounding the load line 16).
Regarding claim 3, Brooks and Bereskin teach the arc fault protective wiring device of claim 2, further comprising a comparator (Brooks, i.e. comparator 30) (fig.2), the comparator being configured to receive the di/dt signal (Brooks, refer to column 5 lines 6-7, in the comparator 30, the magnitude of the rate-of-change signal from the sensor 21) and to output a pulse (Brooks, refer to column 5 lines 8-9, comparator 30 produces an output voltage) to the pulse frequency digitizer (Brooks, i.e. integrator circuit 50 via single-shot pulse generator circuit 40) (fig.2) each time the di/dt signal exceeds the first predetermined threshold (Brooks, refer to column 5 lines 6-10, an output voltage only when the magnitude of the rate-of-change signal crosses that of the reference signal).
Regarding claim 4, Brooks and Bereskin teach the arc fault protective wiring device of claim 3, further comprising a high pass filter (Brooks, refer to column 5 lines 53-57, output pulses of the comparator 30… is fed to a single-shot pulse generator circuit 40. This high pass filter circuit includes …) in a series relationship with the output of the comparator (Brooks, 
Regarding claim 5, Brooks and Bereskin teach the arc fault protective wiring device of claim 1, wherein the pulse frequency digitizer (Brooks, i.e. integrator circuit 50) (fig.2) comprises an accumulator configured to receive the plurality of pulses (Brooks, refer to column 6 lines 16-17, integrator circuit 50 that integrates the pulses produced by the circuit 40) and to output an accumulator signal (Brooks, refer to column 6 line 33, the integral signal produced by the circuit 50) representative of the frequency at which the plurality of pulses were received (Brooks, refer to column 6 lines 35-36, integrator circuit charges each time it receives a pulse from the circuit 40).
Regarding claim 6, Brooks and Bereskin teach the arc fault protective wiring device of claim 4, wherein the pulse frequency digitizer (Brooks, i.e. integrator circuit 50) (fig.2) further comprises a digitizer (Brooks, i.e. transistor Q2) (fig.2) configured to output the digital signal (Brooks, i.e. input to SCR1) (fig,2) when the accumulator signal exceeds a third predetermined threshold (Brooks, i.e. threshold greater than trip threshold level TR) (fig.3g), wherein the accumulator signal exceeds the third predetermined threshold (Brooks, implicit, when any values above trip threshold level TR is achieved) when the frequency at which the plurality of pulses were received exceeds the second predetermined threshold (Brooks, refer to column 6 
Regarding claim 7, Brooks and Bereskin teach the arc fault protective wiring device of claim 5, wherein the accumulator comprises a capacitor (Brooks, i.e. capacitor C6) (fig.2), wherein the digitizer comprises a switch (Brooks, i.e. transistor Q2) (fig.2), wherein the capacitor is in series with an output of a comparator (Brooks, implicit from fig.2 that output of comparator 30 is configured to be connected in series with capacitor C6) and in parallel with a control terminal of the switch (Brooks, e.g., capacitor C6 is coupled in parallel to base terminal of Q2) (fig.2).
Regarding claim 10, Brooks teaches an arc fault protective wiring device (refer to abstract, a system to detect arcing faults) disposed in an electrical distribution system (refer to abstract, in an electrical distribution system), the device comprising: a plurality of line terminals (e.g. line terminals out of 14) (fig.1) comprising a line-side phase terminal (e.g., output terminal of power transformer coupled to line conductors 16a, 16b … 16n) (see fig.1, implicit) and a line-side neutral terminal (e.g., output terminal of power transformer coupled to neutral conductors 18a, 18b … 18n) (see fig.1, implicit); a plurality of load terminals (e.g. terminals out of 20a, 20b… 20n) (fig.1) comprising a load-side phase terminal (e.g., terminal at input of loads 20a, 20b … 20n that are coupled to 16a, 16b … 16n respectively) (see fig.1, implicit) and a load-side neutral terminal (e.g., terminal at input of loads 20a, 20b … 20n that are coupled to 18a, 18b … 18n respectively) (see fig.1, implicit); a line conductor (i.e., conductors 16a, 16b … 16n) electrically coupling the line-side phase terminal to the load-side phase terminal (see fig.1); a neutral 
Brooks does not teach a shunt amplifier having a first input terminal, the first input terminal being connected at a first point along the neutral conductor between the line-side neutral terminal and the load-side neutral terminal, the first point being positioned such that a detectable voltage, proportional to current flowing through the neutral conductor and as a result of a resistance of a length of the neutral conductor, is present, wherein the shunt amplifier is configured to output a shunt signal having a voltage value proportional to the detectable voltage; and at least one processor configured to trigger the circuit interrupter to electrically decouple at least one of the plurality of line terminals from the at least one of the plurality of load terminals based, at least in part, on the shunt signal.
Bereskin teaches in a similar field of endeavor of fault protection to have a wiring device (i.e. fault detection and protection circuit 18) (fig.1) further comprising a shunt amplifier (e.g. amplifier in the voltage sensor 42) (fig.1) having a first input terminal (e.g. input terminal to voltage sensor 42 closest to load 24) (fig.1), the first input terminal being connected at a first point (e.g. connection point of voltage sensor 42 on neutral conductor 22, closest to load 24) (fig.1) along the neutral conductor between the line-side neutral terminal and the load-side neutral terminal (implicit, as seen in fig.1), the first point being positioned such that a detectable voltage (column 6 lines 56-68, decrease is the 9 kHz voltage component across the neutral winding 22W is sensed by the voltage sensor 42), proportional to current flowing through the neutral conductor (column 6 line 53-56, reduction in 9 kHz current … causes the 9 kHz voltage component across the neutral winding 22W to decrease) and as a result of a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiring device of Brooks and include a shunt amplifier of Bereskin as it provides the advantage of single circuit detecting both line and neutral faults through the shunt circuit, which further prevents nuisance tripping.
Regarding claim 11, Brooks and Bereskin teach the arc fault protective wiring device of claim 10, wherein the first point is positioned such that the resistance of the length of the 
Regarding claim 12, Brooks and Bereskin teach the arc fault protective wiring device of claim 10, wherein the shunt amplifier has a second input terminal (Bereskin, e.g. input terminal to voltage sensor 42, closest to ground 14) (fig.1), the second input terminal being electrically connected to a reference point of the neutral conductor (Bereskin, i.e. ground 14) (fig.1).
Regarding claim 13, Brooks and Bereskin teach the arc fault protective wiring device of claim 12, wherein the length of the neutral conductor is positioned, and routed through at least one fault sensing component (Bereskin, i.e. voltage sensor 42) (fig.1).
Regarding claim 14, Brooks teaches a method for detecting an arc fault (column 2 lines 17-18, an arc fault detection system and method), comprising the steps of: receiving an input current (e.g. current from 14 to system comprising arc detector 10a, 10b… 10n) (fig.1) in a line conductor (i.e. line conductors 16a, 16b … 16n) (see fig.1, implicit) and neutral conductor (i.e. neutral conductors 18a, 18b … 18n) (see fig.1, implicit) of a wiring device (refer to abstract, in an electrical distribution system); find a derivative of the input current (column 3 lines 24-26, sensors 21 monitor the rate of change of electrical current in the respective line conductors 16); determining the frequency of instances the derivative of the input current exceeds a predetermined threshold (column 3 lines 25-28, rate-of-change signal from each sensor 21 is supplied to the corresponding arc detector 10, which produces a pulse each time the rate-of-change signal increases above a selected threshold); determining whether the frequency of 
Brooks does not teach finding a magnitude of the input current through the neutral conductor, using a length of the neutral conductor from a known point as a resistive shunt; and determining whether an arc fault is occurring based, at least in part, on the magnitude of the input current through the neutral conductor.
Bereskin teaches in a similar field of endeavor of fault protection to have a wiring device (i.e. fault detection and protection circuit 18) (fig.1) finding a magnitude of the input current through the neutral conductor (abstract, a voltage sensor connected across the neutral winding to detect … decreases in high frequency current through the neutral winding due to neutral fault), using a length (refer to column 2 lines 19-20, A reduction in resistance of the neutral winding) of the neutral conductor (i.e. R.sub.NG) (fig.1) (also refer to column 2 lines 19-20, A reduction in resistance of the neutral winding) from a known (e.g. connection point of voltage sensor 42 on neutral conductor 22, closest to load 24) (fig.1) point as a resistive shunt (i.e. R.sub.NG) (fig.1); and determining whether an arc fault is occurring based, at least in part, on the magnitude of the input current through the neutral conductor (abstract, a voltage sensor 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiring device of Brooks and include a shunt amplifier of Bereskin as it provides the advantage of single circuit detecting both line and neutral faults through the shunt circuit, which further prevents nuisance tripping.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        03/04/2022
/KEVIN J COMBER/Primary Examiner, Art Unit 2839